DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Applicant states that once all other rejections are withdrawn, a Terminal Disclaimer will be submitted electronically and the fee for the Terminal Disclaimer with be paid.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Orlewski does not tech the ink from the liquid jet printer is stretchable and conductive.
Examiner respectfully disagrees. First, Orlewski teaches tire wear sensor is produced by the liquid jet printer (Paragraph 56), it is inherent that the ink is conductive, otherwise the tire wear sensor in Orlewski will not work properly. Second, regarding the limitation “a conductive ink that is stretchable”, Longinotti-buitoni teaches the conductive ink is stretchable (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use stretchable ink in Orlewski’s invention because it would make Orlewski’s sensor more reliable on rubber surface.

Examiner respectfully disagrees. Orlewski teaches the tire wear sensor can be printed on the tread lug 18 (Fig.15B and paragraph 56), and the tread lug is made of rubber (Paragraph 13), therefore Orlewski teaches said tread wear sensor comprising a rubber layer having an outer surface having a circuit thereon (Fig.15B and paragraph 56, the circuit 128 is directly printed onto inside area of tread lug 18, and the tread lug 18 is made of rubber).
Regarding the limitation “wherein the circuit is in electrical communication with a RFID tag, wherein the RFID tag is received in a pocket formed in a bottom of the groove or sipe under the nonskid depth”.
Newly found reference Rensel teaches wherein the circuit is in electrical communication with a RFID tag (Fig.1, 104 and paragraph 24), wherein the RFID tag is received in a pocket formed in a bottom of the groove or sipe under the nonskid depth (As shown in Fig.1, the RFID tag 104 is formed in a pocket in a bottom of the groove under the nonskid depth).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rensel’ RFID tag into Orlewski’s tread wear sensor because it would provide wireless communication between Orlewski’s trade wear sensor and Orlewski’s in-vehicle system, also providing a RFID tag in the bottom of the groove would protect the RFID tag from being damaged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orlewski (U.S. Publication No. 20140365069) in view of Rensel et al. (U.S. Publication No. 20090277262) and Longinotti-buitoni et al. (U.S. Publication No. 20150143601).
Regarding claim 1, Orlewski teaches a vehicle tire and tread wear sensor comprising: a tire having a tread (Fig.16A-17B, 18); a tread wear sensor mounted in the tread (Paragraphs 56-61), said tread wear sensor comprising a rubber layer having an outer surface having a circuit thereon (Fig.15B and paragraph 56, the circuit 128 is directly printed onto inside area of tread lug 18, and the tread lug 18 is made of rubber), wherein the circuit is formed using a conductive ink (Paragraph 56), wherein the tread wear sensor is positioned in a groove or sipe of the tread (As shown in Fig.15B-17B, 18).
Orlewski is silent about the conductive ink is stretchable, and wherein the circuit is in electrical communication with a RFID tag, wherein the RFID tag is received in a pocket formed in a bottom of the groove or sipe under the nonskid depth.
Rensel teaches wherein the circuit is in electrical communication with a RFID tag (Fig.1, 104 and paragraph 24), wherein the RFID tag is received in a pocket formed in a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rensel’ RFID tag into Orlewski’s tread wear sensor because it would provide wireless communication between Orlewski’s trade wear sensor and Orlewski’s in-vehicle system, also providing a RFID tag in the bottom of the groove would protect the RFID tag from being damaged.
The combination of Orlewski and Rensel is silent about the conductive ink is stretchable.
Longinotti-buitoni teaches the conductive ink is stretchable (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use stretchable ink in Orlewski’s invention because it would make Orlewski’s sensor more reliable on rubber surface.
Regarding claim 3, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Orlewski further teaches wherein the circuit includes one or more resistors arranged in parallel, wherein the resistors are oriented in the radial direction of the tread (As shown in Fig.16A-17B, 18).
Regarding claim 7, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Longinotti-buitoni further teaches wherein the circuit is printed or painted using the stretchable ink (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use stretchable ink in Orlewski’s invention because it would make Orlewski’s sensor more reliable on rubber surface.

Regarding claim 10, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Rensel further teaches the RFID tag is a chip (Paragraph 33).
Regarding claim 13, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Orlewski further teaches wherein the tread wear sensor is mounted in the tread in a sipe post cure of the tire (As shown in Fig.16A-17B, 18).
Regarding claim 14, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Orlewski further teaches a reader (Fig.12, “Sensor read-out circuit”).
Regarding claim 15, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Orlewski further teaches a data processor for determining a tread wear status of the tread based on the absence of an electrical signal from the electrical element (Paragraphs 50-53).
Regarding claim 16, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Rensel further teaches wherein the RFID tag is passive (Paragraph 27).

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Orlewski (U.S. Publication No. 20140365069) in view of Rensel et al. (U.S. Publication No. 20090277262) and Longinotti-buitoni et al. (U.S. Publication No. 20150143601) and Engel et al. (U.S. Publication No. 20140166168).
Regarding claim 4, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, the combination of Orlewski, Rensel and Longinotti-buitoni is silent about wherein the circuit includes one or more capacitors arranged in parallel wherein the capacitors are oriented in the radial direction of the tread.
Engel teaches wherein the circuit includes one or more capacitors arranged in parallel wherein the capacitors are oriented in the radial direction of the tread (Fig.3, 32, 34 and 36, also paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Orlewski’s resistor with Engel’s capacitor because it would also provide accurate measurement of tire wearing.
Regarding claim 5, the combination of Orlewski, Rensel, Longinotti-buitoni and Engel teaches all the features of claim 1 as outlined above, the combination of Orlewski, Rensel, Longinotti-buitoni and Engel is silent about wherein the capacitor is an electroactive polymer.
However it is well known in the art to use electroactive polymer for the capacitor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use electroactive polymer for the capacitor, since it has been held to be within the general skill of a worker in the art to employ/use a known KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orlewski (U.S. Publication No. 20140365069) in view of Rensel et al. (U.S. Publication No. 20090277262) and Longinotti-buitoni et al. (U.S. Publication No. 20150143601) and Engel et al. (U.S. Publication No. 20140166168) and Poulbot et al. (U.S. Publication No. 20050016649).
Regarding claim 6, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, the combination of Orlewski, Rensel and Longinotti-buitoni is silent about wherein the rubber layer has a first conductive plate printed or painted on a first side and a second conductive plate printed or painted on a second side.
Poulbot teaches wherein the rubber layer has a first conductive plate (Fig.1, 5a) on a first side and a second conductive plate (Fig.1, 5b) on a second side (Paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Orlewski’s resistor with capacitor because it would provide continuous measurement of the wear of a tire.
The combination of Orlewski, Rensel, Longinotti-buitoni and Poulbot is silent about wherein the capacitor is printed or painted.
Engel teaches wherein the capacitor is printed or painted (Paragraph 26).
.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orlewski (U.S. Publication No. 20140365069) in view of Rensel et al. (U.S. Publication No. 20090277262) and Longinotti-buitoni et al. (U.S. Publication No. 20150143601) Tucker (U.S. Publication No. 20150314542).
Regarding claim 2, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Rensel further teaches wherein the RFID tag (Fig.1, 104 and paragraph 24) is formed using the conductive ink (Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rensel’ RFID tag into Orlewski’s tread wear sensor because it would provide wireless communication between Orlewski’s trade wear sensor and Orlewski’s in-vehicle system.
Longinotti-buitoni teaches the conductive ink is stretchable (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use stretchable ink in Orlewski’s invention because it would make Orlewski’s sensor more reliable on rubber surface.
The combination of Orlewski, Rensel and Longinotti-buitoni is silent about the RFID is formed on the rubber layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use rubber as the RFID substrate in the combination of Orlewski, Rensel and Longinotti-buitoni because it would reduce the amount of foreign material introduced by the wear sensor as taught by Tucker.
Regarding claim 9, the combination of Orlewski, Rensel and Longinotti-buitoni teaches all the features of claim 1 as outlined above, Rensel further teaches wherein the RFID tag (Fig.1, 104 and paragraph 24) is printed (Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rensel’ RFID tag into Orlewski’s tread wear sensor because it would provide wireless communication between Orlewski’s trade wear sensor and Orlewski’s in-vehicle system.
The combination of Orlewski, Rensel and Longinotti-buitoni is silent about wherein the RFID tag is on the layer of rubber.
Tucker teaches wherein the RFID tag is on the layer of rubber (Paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use rubber as the RFID substrate in the combination of Orlewski, Rensel and Longinotti-buitoni because it would reduce the amount of foreign material introduced by the wear sensor as taught by Tucker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861